Case 0:20-cv-60416-AMC Document 97-74 Entered on FLSD Docket 07/09/2021 Page 1 of 3




                    EXHIBIT 74
       Case 0:20-cv-60416-AMC Document 97-74 Entered on FLSD Docket 07/09/2021 Page 2 of 3
 From:                         Amar Patel (C AND E) </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                               (FYDI BOHF23SPDLT)/CN=RECI P1 ENTS/CN=M I        CROSOFT. ONM ICROSOFT.COM-55760-AMAR
                               PATEL (DUP: 74FFB02726344746BAF985BE34491 C08)>
 To:                           Brian Wilcox
 CC:                           Jason Rogers; Nitin Kumar Goel; Abhijeet Hatekar (MSTIC); Swaroopa Gollapalli
 Sent:                         10/8/2018 7:00:30 PM
 Subject:                      RE: phisher fingerprints and avoiding MS servers
 Attachments:                  Anti Network Evasion Plan. pdf




See attached. We've done an extensive study. We'll be using multiple providers.


It doesn't help that office published our EOP/Sonar I ranges a year ago and updated again this October.


            c....cio.......c..niLe O.::.U. LottiLc.
 Up s.:IId.Q•                                     ...3.....   .r ... vCornpHance/eop/exchanqe... online ...protecflon....p...addresses

From: Brian Wilcox
Sent: Monday, October 8, 2018 11:05 AM
To: Nitin Kumar Goel <Nitin.Goel@microsoft.com>; Amar Patel (C AND E) <amarpa@microsoft.com>
Cc: Jason Rogers <jarogersmicrosoft.com>
Subject: FW: phisher fingerprints and avoiding MS servers


Hi Nitin, Amar,


Ross indicated you may be checking for this now? Is that using z-scaler?



Brian Wilcox
Program Manager II —Advanced Threat Protection
       cIJ!nI   .c.I:tu


From: Ross Adams
Sent: Monday, October 8, 2018 8:56 AM
To Brian Wilcox <brwi coxrnicrosolt corn> Ryan Cairnes <Ryan Cairnesrnicrosolt corn> Mihai Costea
<rncosteaVrnicrosolt corn> Phish Reduction Core < hIshRedux(ärnIcrosolt corn> Info Prot Organizational
Security PM Team <.IfO[gS..c..EMrncrosoft.corn>; Jason Rogers <jaroq                          [5   rncrosoft.corn>
Subject: RE: phisher fingerprints and avoiding MS servers


Brian you are correct that today you could figure this out, the sonar team is already working on this, it is actually
being tested now and appears to be working for sites they know have been using this avoidance technique.


We may want to chat to them about this further in the context of Cyren.


Regards,
Ross.


From: Brian Wilcox <brwflcoxCärncrosoft.,corn>
Sent: Friday, October 5, 2018 4:53 PM
To Ryan Cairnes <Ryan Cairnesrnicrosolt corn> Mihai Costea <rncostearnicrosolt corn> Phish Reduction
Core    <.Fjt. shR ed..@rncrosoft.corn>;
                .   ........                      Info Prot Organizational Security PM Team
<POrqSecPMrncrosoft.,corn>; Jason Rogers <aroqersrncrosoft.,corn>
Subject: RE: phisher fingerprints and avoiding MS servers


Microsoft is mentioned several times in the file but the IPs are redacted from the blog post. Generally speaking it is



CONFIDENTIAL                                                                                                             MSFTT0000042448
      Case 0:20-cv-60416-AMC Document 97-74 Entered on FLSD Docket 07/09/2021 Page 3 of 3
possible to profile sonar's IP space however and when we detonated my (demo) phish site the IP resolved to
being owned by Microsoft as part of the information logged and displayed by default.


I'm fairly confident one could stand up awebserver and redirect prior to the page being rendered based on the IP
ownership without it being obvious or easily detectable by using server side rewrite rules. The legitimate use case
of this behavior would be showing localized content without redirecting to a localized URL.


@Jason has discussed some clever solutions to prevent this with the Sonar team and Ibelieve a solution is on the
backlog.



Brian Wilcox
Program Manager II —Advanced Threat Protection
   ke c1J!n      I
                 .c.I:tu


From: Ryan Cairnes
Sent: Friday, October 5, 2018 4:36 PM
To Mihai Costea <rncostea@rnIcrosolt corn> Phish Reduction Core                          <   hish Redwi@rnicrosolt corn> Info Prot
Organizational Security PM Team                      <   ROrqSec     Mrnicrosolt corn> Brian Wilcox <brwi coxrnicrosolt corn>
Subject: RE: phisher fingerprints and avoiding MS servers

©IBrian identified redirects based on IFs when he was poking around some phishing toolkits. A guy from Trend Micro
stopped by our booth at Ignite, and mentioned that redirected are a big problem for them too (I think he said they run in
AWS).


From: Mihai Costea
Sent: Friday, October 5, 2018 4:05 PM
To Phish Reduction Core                 <    hishRedux@rnicrosolt corn> Info Prot Organizational Security PM Team
<POrqSecPM Irncrosoft.corn>
Subject: phisher fingerprints and avoiding MS servers


Someone stumbled over the tech used for a long time to find where phish creds are actually going (I saw DCU
using this ayear back)


     .;LI....   .c.....n   L[o..ru.ins.Id .a....(JLd.. ..n.
                                                          .......n    bLs..te.L21..1

would be interesting to take a look and see if sonar servers are within the excluded IPs




CONFIDENTIAL                                                                                                         MSFTT0000042449
